MEMORANDUM **
Larry Gene Bailey, Jr., appeals from his guilty-plea conviction and 120-month sentence for bank robbery, in violation of 18 U.S.C. § 2113(a).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Bailey’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. We provided the appellant the opportunity to file a pro se supplemental brief, and we construed a subsequent letter from appellant as a supplemental brief. Appellant then filed a second letter stating that he did not intend the first letter to constitute a brief, and requesting appointment of counsel. Appellant was given the opportunity to file a replacement pro se supplemental brief, but no replacement brief has been filed. No answering brief has been filed.
Our review of the briefs and record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal.
Accordingly, counsel’s motion to withdraw is GRANTED, appellant’s request for appointment of counsel is DENIED, and appellant’s conviction and sentence are AFFIRMED.
Because the district court’s judgment incorrectly identifies 18 U.S.C. § 2113® as the statute of conviction, rather than 18 U.S.C. § 2113(a), as charged in the sole count of the indictment, we REMAND for the limited purpose of correcting the judgment. See United States v. Rivera-Sanchez, 222 F.3d 1057, 1062 (9th Cir.2000).

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.